Title: To Thomas Jefferson from Jones & Howell, 13 June 1806
From: Jones & Howell
To: Jefferson, Thomas


                        
                            Respected Friend
                            
                     Phila: 13th June 1806
                        
                        Agreeable to your request of the 10th we now Inclose you bill of Lading. or rather say Invoice (bill of Lading being sent to Gibson & Jefferson)
                  
                     
                        
                           for 
                           10 Day flat 2½ ft by 48 
                           }
                           Iron at 5:3:12 at 45
                           $ 35.17
                           
                        
                        
                           
                           7 ditto squar 1½ rail
                        
                        
                           10
                           pieces rolld Iron 2½ by 3/16 at 166 lbs  at 7 Cents
                           11.62
                           
                        
                        
                           6
                           Bundles rod Iron  at 3:0.0 at 5%
                           
                           20.00
                           
                        
                        
                           5
                           bundles sheet Iron Compacted to
                           
                           
                        
                        
                           
                           to 200 Squar feet
                           at 5:1:13 at 13$
                           69.81
                           
                        
                        
                           
                           portage
                           
                           
                              
                                  50
                           
                           
                        
                        
                           
                           
                           
                           
                              $ 137.10
                           
                           
                        
                     
                  
                  we may just observe that we have Sent these articles as near the direction Required as possible without [wanting] to have them particularly made for the purpose, which we concured. would be more delay than you would wish. without much advantage
                  we are respectfully Your Friends
                        
                            Jones & Howell
                     
                        
                    